Citation Nr: 1449600	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  11-07 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased rating, greater than 60 percent for degenerative disc disease, L5-S1.
 
2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, had active service from October 1991 until June 1992.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied claims for an increased rating and TDIU.  The Veteran appealed the denials in this decision, and these matters are now before the Board.
 

FINDINGS OF FACT

1.  Throughout the entire rating period, degenerative disc disease has been not been productive of ankylosis of the entire spine, or separate neurologic symptoms.

2.  The Veteran is rendered unable to obtain or maintain substantially gainful employment as a result of service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 60 percent for degenerative disc disease at the L5-S1 level have not been met or more nearly approximated at any time during the rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, Diagnostic Code 5243 (2014).

2.  The criteria for TDIU has been met throughout the period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for Degenerative Disc Disease

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam)

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran was previously awarded service connection and assigned an initial disability rating for degenerative disc disease.  An appeal of the initial rating is not before the Board; rather the Veteran seeks an increased rating.  On a claim for increased rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found; such separate disability ratings are known as staged ratings.  In Hart v. Mansfield, the Court extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  Hart v. Mansfield, 21 Vet. App. 505, 511 (2007). 

The Veteran's service-connected degenerative disc disease is currently evaluated as 60 percent disabling, since July 2, 1998.  The Veteran's disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC or Code) 5243 (2014) for intervertebral disc syndrome (IVDS).  IVDS is to be rated either under either the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes or the General Rating Formula for  Diseases and Injuries of the Spine, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.

The maximum schedular rating available under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is a 60 percent rating based on evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.  Under the General Rating Formula for  Diseases and Injuries of the Spine, a rating of 100 percent is warranted for unfavorable ankylosis of the entire spine.  Id.  Ankylosis is immobility and consolidation of a joint due to disease, injury, surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (memorandum decision).  

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  See Johnson  v. Brown, 9 Vet. App. 7 (1996).  The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

The Board notes that for claims in which symptoms of a neurologic defect have been claimed or found, 38 C.F.R. § 4.120 dictates that neurological conditions are to be rated in proportion to the impairment of motor, sensory or mental function.  38 C.F.R. § 4.120 (2014).  As an initial matter, the Veteran has endorsed symptoms including pain, numbness and weakness radiating into the lower extremities.  Nonetheless, as the evidence below indicates, no neurologic defects have been competently associated with service-connected degenerative disc disease, and thus one or more separate ratings for neurologic symptoms are not warranted.

After reviewing the entire claims file, the Board finds that the Veteran's degenerative disc disease has been not more than 60 percent disabling for any period on appeal.  Specifically, degenerative disc disease has been productive of restricted range of motion, but has not resulted in unfavorable ankylosis of the entire spine.

On VA examination in May 2009, the Veteran's functional limitations included trouble making the bed, cooking, washing, and driving.  The Veteran endorsed stiffness in the spine and stated that she occasionally had some numbness in one toe of her left foot.  She otherwise had no numbness, or loss of bladder or bowel control.  Pain in the low back occurred four times per day and lased for two hours.  She described the pain as a squeezing, aching, oppressing, sharp and cramping pain at a level of seven out of 10.  Posture and gait were within normal limits, and there was no ankylosis of the spine, to include association with additional limitation due to pain, fatigue, weakness, lack of endurance or incoordination following repetitive use.  Neurologic evaluation was normal other than 2+ knee and ankle jerk bilaterally, however the examiner opined that there was no sign of chronic and permanent nerve root involvement.  Radiographic imaging in May 2010 revealed minimal scoliosis, no evidence of compression deformity, and some L5-S1 disc space narrowing.

During a February 2011 VA examination  the Veteran reported being able to walk for 100 yards before having to stop, and she endorsed stiffness, fatigue, spasms, decreased motion, paresthesia, numbness, and weakness of the spine, leg, and foot.  The Veteran also reported constipation and urinary frequency, but she was unclear about whether she felt these symptoms were related to her service-connected degenerative disc disease.  The reported functional impacts and limitations were associated with driving, standing, cooking, doing dishes, sweeping, moping, and carrying capacity.

The VA examiner reported that the Veteran had a normal posture and gait, and was steady when walking.  There was no evidence of radiating pain on movement, muscle spasms were absent, and paraspinal muscle tenderness was noted bilaterally in the lumber area.  Straight leg raise was negative bilaterally, lasegue's sign was absent, and there was no atrophy of the limbs of ankylosis of the thoracolumbar spine.  Neurologic examination revealed no sensory deficits from L1-L5, and no sensory deficits at the S1 level.  The examiner concluded that there were no signs of IVDS or chronic and permanent nerve root involvement, and the final diagnosis was degenerative disc disease, L5-S1.

During an April 2013 VA examination, the Veteran reported that on flare-ups, her low back symptoms interfere with intimacy, as well as walking, standing, and climbing steps while carrying groceries.  Range of motion testing reflected that the Veteran's spine was not ankylosed, though she was unable to complete repetitive-use testing due to pain.  Localized tenderness and pain to palpation of the thoracolumbar spine were noted, and was described as diffuse tenderness.  Muscle strength and reflexes were normal, as were sensory evaluations.  Straight-leg raising tests were negative and the Veteran did not have radiculopathy, or any other neurologic abnormalities.  The examiner further concluded that the Veteran did not have IVDS.

In an October 2009 statement, the Veteran reported that she was unable to function while taking medication used to treat her low back pain.  She further endorsed radiating pain down her right thigh, and contended that the May 2009 examination did not adequately reflect her level of symptomatology following repetitive use.  The Veteran has reported in lay statements that pain and muscle spasms in the legs have become so bad, at times, that she is unable to leave her bed to urinate.  Finally, the Veteran has suggested that her use of pain medication makes activities such as driving exceptionally difficulty.

Symptoms such as pain and limitation of motion, as well as their functional limitations, are capable of lay observation.  Layno v. Brown, 6 Vet. App. 465 (1994).  Accordingly, to the extent that the Veteran has endorsed such symptoms, these endorsements are competent and probative of her current level of disability.  However, in order of a schedular rating of greater than 60 percent, there must be evidence of "unfavorable ankylosis of the entire spine."  The evidence clearly shows that the Veteran maintains motion - albeit with pain - of the spine.  The Board has considered the additional impact of factors such as pain, weakness, excess fatigability, and incoordination, however the Veteran's symptoms still do not meet the functional equivalent of ankylosis of the entire spine - and hence a 100 percent schedular rating is not warranted.

The Board has also considered whether referral for an extraschedular rating is warranted for the degenerative disc disease at issue.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

Here the schedular rating criteria used to rate the Veteran's service-connected disability above, reasonably describe and assess the current disability level and range of symptomatology.  The criteria rate the disability primarily on the basis loss of motion and incapacitating episodes.  While the Veteran has described pain and limitations which have resulted in bed-rest, such extreme level of symptoms are specifically contemplated in her current 60 percent evaluation based on IVDS with incapacitating episodes.  Thus, the Board finds that the Veteran's demonstrated manifestations are reflected in the provisions of the rating schedule.  Accordingly, the Board finds that the evidence fails to show unique or unusual symptomatology regarding the Veteran's service-connected degenerative disc disease that would render the schedular criteria inadequate.  Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral for consideration of extra-schedular evaluation is not required.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.

Accordingly, the Board concludes that the Veteran's degenerative disc disease of lumbosacral spine has been 60 percent disabling throughout the entire period on appeal.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

Total Disability Rating Based on Individual Unemployability

TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2014).  Thus, as an initial matter the Board notes that the Veteran's service-connected degenerative disc disease is rated 60 disabling, and she accordingly meets the schedular criteria for the award of TDIU.

Marginal employment shall not be considered substantially gainful employment, and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2009); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  A claim for TDIU is essentially a claim for an increased rating insofar as it acts as alternate way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  Norris v. West, 12 Vet. App. 413, 420-21 (1999).  

The Board finds that the Veteran's degenerative disc disease causes her to be unable to secure or follow a substantially gainful employment.  While some VA examiners have suggested that she may be able to participate in sedentary work, the Board observes that the Veteran's employment experience has been limited to fields such as retail and security, requiring that she remain standing for long periods at a time.

In March 2009 the Veteran was reportedly employed full time as a security guard, working for six hours a day, seven days a week.  Nonetheless, on VA examination in May 2009 the examiner commented that the Veteran had low back pain with prolonged sitting, and would need frequent breaks if working in a sedentary job, but that sitting for eight hours, with regular breaks, was reasonable. 

Following VA examination in February 2011, the examiner reported that "there was nothing that stood out that should preclude [the Veteran] from performing physical and sedentary duties.  In fact, her range of motion was much better than many of the veteran's that we see here in the clinic."  The examiner went on to caution that the Veteran would need to be "selective in the types of jobs that she pursued and would have to refrain from taking jobs that require her to do a lot of lifting and/or bending," but that she "is employable and should be able to find a job that she can do even with her limitations."

On VA examination in April 2013, the examiner concluded that the functional impact of the service-connected thoracolumbar spine disability included limitations in range of motion and activities such as sitting, walking, climbing, and carrying capacity.  The examiner opined that although posture and gait were within normal limits, overall functionality was "limited," and she stated that the Veteran was "not working due to this and other (mental health) issues."

The Veteran has submitted records reflecting an employment history which includes working in various retail establishments, in sales positions.  In a June 2010 statement, she indicated that she stopped working at retail establishments when it became too difficult to remain standing.  Though she did work as a security guard for several years after that, she was unable to continue when she exhausted her leave and could not return to work.

The Board recognizes the VA examiners' opinions that the Veteran could pursue sedentary work, and weighs that against the Veteran's own statements, her employment and educational history, and the April 2013 examiner's conclusion that the Veteran was unable to work do to her degenerative disc disease in addition to nonservice-connected mental health issues.  In total, the Board finds that, resolving reasonable doubt in the Veteran's favor, her service-connected degenerative disc disease prevents her from substantially gainful employment, and TDIU is warranted.  See 38 U.S.C.A. § 5107.

	(CONTINUED ON NEXT PAGE)


Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  A notice letter was sent to the Veteran in April 2009, prior to the initial adjudication of the TDIU claim on appeal.  The notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate her TDIU claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of he TDIU claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

The Veteran was not, however, supplied notice consistent with VA's duty to notify as it relates to her claim for a higher rating for degenerative disc disease prior to the initial adjudication of her claim.  For an increased-compensation claim, the US Court of Appeals of Veterans Claims (the Court) has held that § 5103(a) required, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).

In the January 2011 statement of the case, the Veteran was provided notice regarding how to substantiate, substantially compliant with VA's duty to notify.  VA's duty to notify was thus satisfied subsequent to the initial adjudication of the increased rating claims on appeal, the issue was readjudicated, most recently, with the issuance of a supplemental statement of the case in December 2011, thus curing any timing defect.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect). 

The Board also notes that since the time of the December 2011 supplemental statement of the case, additional evidence has been added to the claims file which has not been initially considered by the agency of original jurisdiction (AOJ).  Nonetheless, in October 2014 the Veteran - through her representative - waived initial AOJ consideration of such evidence pursuant to 38 C.F.R. § 20.1304 (2014).

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").

The Board finds that VA has satisfied its duty to assist by acquiring service records as well as records of VA treatment.  These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issues before the Board.  The duty to assist was further satisfied by VA examinations in May 2009 and February 2011, and April 2013, during which examiners conducted physical examinations of the Veteran, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2014); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.  While the VA examiners were not provided the Veteran's claims file for review, accurate histories were elicited from the Veteran regarding her spine and employment history, which were consistent with evidence otherwise of record.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran).  


ORDER

A rating in excess of 60 percent for degenerative disc disease, L5-S1 is denied.	

Entitlement to TDIU is granted.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


